Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 7/29/2019, which is a national stage entry of PCT/JP2018/002677 with international filing date 01/29/2018.  Claims 1-6 are pending in this application.  A filing date of 7/29/2019 is acknowledged. The sought benefit of Japan application 2017-014242 (which was filed on 1/30/2017) is acknowledged. Claim 1 is independent claim.  Information Disclosure Statement (IDS) submitted on 7/29/2019, 9/29/2020, 2/2/2022 is reviewed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Michael Mackin et al (US Publication 20130307697 A1, hereinafter Mackin), and in view of Satoshi Sakai et al (US Publication 20160120485 A1, hereinafter Sakai), and Gregory Sandoe et al (US Publication 20090113335 A1, hereinafter Sandoe).

As for independent claim 1, Mackin discloses: An incubator ([0006], a code support device connected to an infant care device with a controller, a display and provision for the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, the infant care device can be any modality that supports an infant in a medical environment, this is often an infant warmer, but could be an incubator or any type of infant bed or heated bed system) comprising: an operation unit that enables an operator to operate a plurality of medical devices ([0017], the code support device may be a part of the infant care device and may use the graphical user interface in displaying routine operation of the infant care device as well as code support information, this information gathered includes but is not limited to temperatures of the warner and the patient, weight of the patient, heart rate of the patient, the saturation of peripheral oxygen number of the patient, which is a measure of the amount of oxygen attached to the hemoglobin cell of the patient, etc. the infant care device may have a built in weight scale and the ability to store weights that are measured); a control unit that manages the medical devices and the operation unit ([0017], the code support device is equipped with an internal processor and adapted to accept programming to display desired information, the code support device is also associated with the infant care device in order to gather, record in memory, and display desired information used in the routine operation of the infant warmer); and a display unit capable of displaying each operation status of the medical devices and patient information ([0017], the code support device may be a part of the infant care device and may use the graphical user interface in displaying routine operation of the infant care device as well as code support information), wherein the operation unit includes a first operation unit which is operable by using a location other than a hand of the operator ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, please note the voice commands are operable by mouth; see more in Sakai), wherein the control unit includes selection means for selecting an operation of any one medical device from the plurality of medical devices so as to allocate the medical device to the first operation unit (Fig. 1, heated mattress, video camera, scale, light, etc. may be selected to operate), and execution means for executing an operation of the medical device allocated to the first operation unit ([0038]-[0039], in the first mode the interactive touch screen display is able to accept commands from a caregiver through the graphical user interface to adjust certain of the variables of the infant care device, the device can also be preprogrammed to accept a command from the touch screen to switch to a second mode of operation), wherein the selection means includes: selection screen display means for causing the display unit to display a selection screen for allocating any operation of the plurality of medical devices to the first operation unit, operation switching means for switching the operation of the medical device allocated to the first operation unit ([0038]-[0039], in the first mode the interactive touch screen display is able to accept commands from a caregiver through the graphical user interface to adjust certain of the variables of the infant care device, the device can also be preprogrammed to accept a command from the touch screen to switch to a second mode of operation), when the first operation unit is repeatedly operated within a selected operation time subsequently to the display of the selection screen ([0007]-[0008], a timeline showing the time since the code began, touch pad recording of activities along the timeline; [0021], the time that has elapsed since the code button was activated; [0022], a timeline that provides visual indication of how long the code has been in progress; [0029], the automatic activation of a video recorder focused on the patient bed at the time of the code initiation);
Mackin discloses an infant care device equipped with operational unit allowing the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, please note the voice commands are operable by mouth; in addition, in an analogous art of medical device GUI system, Sakai expressly discloses: wherein the operation unit includes a first operation unit which is operable by using a location other than a hand of the operator ([0071], foot pedals may be provided so that a surgeon can perform operations such as a command to start a scan with the foot when both hands are not free);
Mackin and Sakal are analogous arts because they are in the same field of endeavor, medical device GUI providing user with control and setting. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Mackin using the teachings of Sakai to clearly include using foot pedals to perform operations. It would provide Mackin’s method with the enhanced capability of performing commands and operations through body part other than hands so user still can operate the device when hands are not free, and avoid infection by hands.
Further, Mackin does not disclose confirming the selection of operation, in another analogous art of medical device GUI system, Sandoe discloses: and operation confirmation means for confirming the selection of the medical device allocated at an operation time thereof, when the first operation unit is operated beyond the selected operation time in a state where any one operation of the medical devices is allocated to the first operation unit, and wherein the execution means executes the operation of the medical device selected at an operation time thereof, when the first operation unit is operated in a state where the selection of the medical device is confirmed ([0012], each mode is entered by pressing and releasing twice followed by a press and release of the confirm key; [0088], if the nurse/clinician or service person touches and releases the confirm button within the allotted time, the machine enters the clinicians mode or the service mode);
Mackin and Sandoe are analogous arts because they are in the same field of endeavor, medical device GUI providing user with control and setting. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Mackin using the teachings of Sandoe to  include confirming user selection before the command is executed. It would provide Mackin’s method with the enhanced capability of avoiding inadvertently operation/selection.

As for claim 2, Mackin-Sakai-Sandoe further discloses: wherein the selection screen display means causes the display unit to display the selection screen, when the first operation unit is operated within the selected operation time (Sandoe: [0088], if the nurse/clinician or service person touches and releases the confirm button within the allotted time, the machine enters the clinicians mode or the service mode).As for claim 3, Mackin-Sakai-Sandoe further discloses: the first operation unit is a pedal operation unit which is operable by using a foot of the operator (Sakai: [0071], foot pedals may be provided so that a surgeon can perform operations such as a command to start a scan with the foot when both hands are not free).As for claim 4, Mackin-Sakai-Sandoe further discloses: wherein the operation unit includes a second operation unit which is operable by using the hand of the operator (Mackin: ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands).As for claim 5, Mackin-Sakai-Sandoe further discloses: wherein the second operation unit is disposed at a position adjacent to the display unit (Mackin: ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, the device connected to the infant care device and with a display with integral touch pad the size of a tablet computer or iPad).As for claim 6, Mackin-Sakai-Sandoe further discloses: wherein the display unit is a touch panel-type display unit, and the second operation unit is configured to be shared with the display unit (Mackin: ([0006], allow the user to interact with the controller through discrete switches, a touch panel, a keyboard or voice commands, the device connected to the infant care device and with a display with integral touch pad the size of a tablet computer or iPad).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
	Huster (US Patent 9492341 B2)	Hospital Bed with Graphical User Interface Having Advanced Functionality	Fig. 3	Main menu screen that appears on the graphical user interface
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUA LU/
Examiner, Art Unit 2171